In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00119-CR
        ______________________________


       TREVOR ALLEN SARTOR, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 24028




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Trevor Allen Sartor appeals from his conviction, on his open plea of guilty, of aggravated

robbery with a deadly weapon. The court sentenced him to thirty-five years’ imprisonment.

       Sartor’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail, providing possible issues, but explaining why they cannot succeed.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced.          This meets the requirements of Anders v.

California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and

High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief and a letter to Sartor on August 19, 2011, informing

Sartor of his right to file a pro se response and providing a copy of the record for his use in doing

so. Sartor filed his response on November 28, 2011. Counsel has also filed a motion with this

Court seeking to withdraw as counsel in this appeal.

       We have reviewed the response filed by Sartor. He argues that his plea was involuntary

because his attorney was ineffective in informing him he would be sentenced to life in prison if he

pled not guilty and that his attorney was unprepared to defend him after having been appointed as

counsel for only sixteen days. He also argues counsel was ineffective because he convinced

Sartor to waive his right to a jury trial, directing our attention to Ex parte Dunham, 650 S.W.2d 825

(Tex. Crim. App. 1983) (holding in habeas proceeding that trial court’s finding of ineffective



                                                 2
assistance, based on evidence elicited, was supported by record—no trial preparation, and counsel

testified he knew decision was disadvantageous for applicant). Finally, Sartor argues that error is

shown because appointed counsel did not have ten days to prepare for the punishment portion of

the trial pursuant to TEX. CODE CRIM. PROC. ANN. art. 1.051(e) (West Supp. 2011).

         Addressing the last statement first, appellant misunderstands the nature of the system.

The trial itself requires ten days’ notice under the rules, but the trial is not divided into sections

each of which would require a separate ten-day notice between them. That is true of the

bifurcated proceeding that occurs in a jury trial on a not guilty plea, as they are two parts of a single

proceeding, and also in a guilty plea such as this one—where a bench trial remains a unitary trial

punctuated by a recess in the middle. Barfield v. State, 63 S.W.3d 446, 450–51 (Tex. Crim. App.

2001).

         His other arguments all revolve around a claimed ineffective assistance of counsel under

Strickland v. Washington, 466 U.S. 668, 687 (1984). This two-part test requires the defendant to

prove that counsel’s representation fell below an objective standard of reasonableness. Second,

there must be a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. Id. Where an appellate record is silent as to why trial

counsel failed to take certain actions, the appellant has failed to rebut the presumption that trial

counsel’s decision was in some way reasonable. See Mata v. State, 226 S.W.3d 425, 431 (Tex.

Crim. App. 2007). The actions complained of are not ineffective on their face, particularly in



                                                   3
light of Sartor’s agreement on the record to make the plea and the admonishments given about its

results, and the appellate record is otherwise silent about the motivations for those actions. No

genuinely arguable issue has been raised.

         We have determined that this appeal is wholly frivolous.                         We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         We affirm the judgment of the trial court.1




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             December 19, 2011
Date Decided:               December 20, 2011

Do Not Publish


1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3. (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            4